
	
		 II
		110th CONGRESS
		1st Session
		S. 237
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mrs. Feinstein (for
			 herself, Mr. Craig,
			 Mr. Kennedy, Mr. Martinez, Mrs.
			 Boxer, and Mr. Voinovich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve agricultural job opportunities, benefits, and
		  security for aliens in the United States and for other
		  purposes.
	
	
		1.Short title, table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Agricultural Job Opportunities, Benefits, and Security Act of
			 2007 or the AgJOBS Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title, table of contents.
					Sec. 2. Definitions.
					TITLE I—PILOT PROGRAM FOR EARNED STATUS ADJUSTMENT OF
				AGRICULTURAL WORKERS
					Subtitle A—Blue card status
					Sec. 101. Requirements for blue card status.
					Sec. 102. Treatment of aliens granted blue card
				status.
					Sec. 103. Adjustment to permanent residence.
					Sec. 104. Applications.
					Sec. 105. Waiver of numerical limitations and certain grounds
				for inadmissibility.
					Sec. 106. Administrative and judicial review.
					Sec. 107. Use of information.
					Sec. 108. Regulations, effective date, authorization of
				appropriations.
					Subtitle B—Correction of Social Security Records
					Sec. 111. Correction of Social Security records.
					TITLE II—REFORM OF H–2A WORKER PROGRAM
					Sec. 201. Amendment to the Immigration and Nationality Act.
					TITLE III—MISCELLANEOUS PROVISIONS
					Sec. 301. Determination and use of user fees.
					Sec. 302. Regulations.
					Sec. 303. Reports to Congress.
					Sec. 304. Effective date.
				
			2.DefinitionsIn this Act:
			(1)Agricultural
			 employmentThe term agricultural employment means
			 any service or activity that is considered to be agricultural under section
			 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural
			 labor under section 3121(g) of the Internal Revenue Code of 1986 or the
			 performance of agricultural labor or services described in section
			 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)).
			(2)Blue card
			 statusThe term blue card status means the status of
			 an alien who has been lawfully admitted into the United States for temporary
			 residence under section 101(a).
			(3)DepartmentThe
			 term Department means the Department of Homeland Security.
			(4)EmployerThe
			 term employer means any person or entity, including any farm labor
			 contractor and any agricultural association, that employs workers in
			 agricultural employment.
			(5)SecretaryExcept
			 as otherwise provided, the term Secretary means the Secretary of
			 Homeland Security.
			(6)TemporaryA
			 worker is employed on a temporary basis when the employment is
			 intended not to exceed 10 months.
			(7)Work
			 dayThe term work day means any day in which the
			 individual is employed 5.75 or more hours in agricultural employment.
			IPILOT PROGRAM FOR
			 EARNED STATUS ADJUSTMENT OF AGRICULTURAL WORKERS
			ABlue card
			 status
				101.Requirements
			 for blue card status
					(a)Requirement To
			 grant blue card statusNotwithstanding any other provision of
			 law, the Secretary shall, pursuant to the requirements of this section, grant
			 blue card status to an alien who qualifies under this section if the Secretary
			 determines that the alien—
						(1)has performed
			 agricultural employment in the United States for at least 863 hours or 150 work
			 days during the 24-month period ending on December 31, 2006;
						(2)applied for such
			 status during the 18-month application period beginning on the first day of the
			 seventh month that begins after the date of enactment of this Act;
						(3)is otherwise
			 admissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as otherwise provided under section 105(b); and
						(4)has not been
			 convicted of any felony or a misdemeanor, an element of which involves bodily
			 injury, threat of serious bodily injury, or harm to property in excess of
			 $500.
						(b)Authorized
			 travelAn alien who is granted blue card status is authorized to
			 travel outside the United States (including commuting to the United States from
			 a residence in a foreign country) in the same manner as an alien lawfully
			 admitted for permanent residence.
					(c)Authorized
			 employmentThe Secretary shall provide an alien who is granted
			 blue card status an employment authorized endorsement or other appropriate work
			 permit, in the same manner as an alien lawfully admitted for permanent
			 residence.
					(d)Termination of
			 blue card status
						(1)In
			 generalThe Secretary may terminate blue card status granted to
			 an alien under this section only if the Secretary determines that the alien is
			 deportable.
						(2)Grounds for
			 termination of blue card statusBefore any alien becomes eligible
			 for adjustment of status under section 103, the Secretary may deny adjustment
			 to permanent resident status and provide for termination of the blue card
			 status granted such alien under paragraph (1) if—
							(A)the Secretary
			 finds, by a preponderance of the evidence, that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation (as described in
			 section 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
							(B)the alien—
								(i)commits an act
			 that makes the alien inadmissible to the United States as an immigrant, except
			 as provided under section 105(b);
								(ii)is
			 convicted of a felony or 3 or more misdemeanors committed in the United
			 States;
								(iii)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500; or
								(iv)fails to perform
			 the agricultural employment required under section 103(a)(1)(A) unless the
			 alien was unable to work in agricultural employment due to the extraordinary
			 circumstances described in section 103(a)(3).
								(e)Record of
			 employment
						(1)In
			 generalEach employer of an alien granted blue card status under
			 this section shall annually—
							(A)provide a written
			 record of employment to the alien; and
							(B)provide a copy of
			 such record to the Secretary.
							(2)SunsetThe
			 obligation under paragraph (1) shall terminate on the date that is 6 years
			 after the date of the enactment of this Act.
						(f)Required
			 features of identity cardThe Secretary shall provide each alien
			 granted blue card status, and the spouse and any child of each such alien
			 residing in the United States, with a card that contains—
						(1)an encrypted,
			 machine-readable, electronic identification strip that is unique to the alien
			 to whom the card is issued;
						(2)biometric
			 identifiers, including fingerprints and a digital photograph; and
						(3)physical security
			 features designed to prevent tampering, counterfeiting, or duplication of the
			 card for fraudulent purposes.
						(g)FineAn
			 alien granted blue card status shall pay a fine of $100 to the
			 Secretary.
					(h)Maximum
			 numberThe Secretary may not issue more than 1,500,000 blue cards
			 during the 5-year period beginning on the date of the enactment of this
			 Act.
					102.Treatment of
			 aliens granted blue card status
					(a)In
			 generalExcept as otherwise provided under this section, an alien
			 granted blue card status shall be considered to be an alien lawfully admitted
			 for permanent residence for purposes of any law other than any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.).
					(b)Delayed
			 eligibility for certain federal public benefitsAn alien granted
			 blue card status shall not be eligible, by reason of such status, for any form
			 of assistance or benefit described in section 403(a) of the Personal
			 Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
			 1613(a)) until 5 years after the date on which the alien is granted an
			 adjustment of status under section 103.
					(c)Terms of
			 employment
						(1)ProhibitionNo
			 alien granted blue card status may be terminated from employment by any
			 employer during the period of blue card status except for just cause.
						(2)Treatment of
			 complaints
							(A)Establishment
			 of processThe Secretary shall establish a process for the
			 receipt, initial review, and disposition of complaints by aliens granted blue
			 card status who allege that they have been terminated without just cause. No
			 proceeding shall be conducted under this paragraph with respect to a
			 termination unless the Secretary determines that the complaint was filed not
			 later than 6 months after the date of the termination.
							(B)Initiation of
			 arbitrationIf the Secretary finds that an alien has filed a
			 complaint in accordance with subparagraph (A) and there is reasonable cause to
			 believe that the alien was terminated from employment without just cause, the
			 Secretary shall initiate binding arbitration proceedings by requesting the
			 Federal Mediation and Conciliation Service to appoint a mutually agreeable
			 arbitrator from the roster of arbitrators maintained by such Service for the
			 geographical area in which the employer is located. The procedures and rules of
			 such Service shall be applicable to the selection of such arbitrator and to
			 such arbitration proceedings. The Secretary shall pay the fee and expenses of
			 the arbitrator, subject to the availability of appropriations for such
			 purpose.
							(C)Arbitration
			 proceedingsThe arbitrator shall conduct the proceeding under
			 this paragraph in accordance with the policies and procedures promulgated by
			 the American Arbitration Association applicable to private arbitration of
			 employment disputes. The arbitrator shall make findings respecting whether the
			 termination was for just cause. The arbitrator may not find that the
			 termination was for just cause unless the employer so demonstrates by a
			 preponderance of the evidence. If the arbitrator finds that the termination was
			 not for just cause, the arbitrator shall make a specific finding of the number
			 of days or hours of work lost by the employee as a result of the termination.
			 The arbitrator shall have no authority to order any other remedy, including
			 reinstatement, back pay, or front pay to the affected employee. Not later than
			 30 days after the date of the conclusion of the arbitration proceeding, the
			 arbitrator shall transmit the findings in the form of a written opinion to the
			 parties to the arbitration and the Secretary. Such findings shall be final and
			 conclusive, and no official or court of the United States shall have the power
			 or jurisdiction to review any such findings.
							(D)Effect of
			 arbitration findingsIf the Secretary receives a finding of an
			 arbitrator that an employer has terminated the employment of an alien who is
			 granted blue card status without just cause, the Secretary shall credit the
			 alien for the number of days or hours of work not performed during such period
			 of termination for the purpose of determining if the alien meets the qualifying
			 employment requirement of section 103(a).
							(E)Treatment of
			 attorney’s feesEach party to an arbitration under this paragraph
			 shall bear the cost of their own attorney’s fees for the arbitration.
							(F)Nonexclusive
			 remedyThe complaint process provided for in this paragraph is in
			 addition to any other rights an employee may have in accordance with applicable
			 law.
							(G)Effect on other
			 actions or proceedingsAny finding of fact or law, judgment,
			 conclusion, or final order made by an arbitrator in the proceeding before the
			 Secretary shall not be conclusive or binding in any separate or subsequent
			 action or proceeding between the employee and the employee’s current or prior
			 employer brought before an arbitrator, administrative agency, court, or judge
			 of any State or the United States, regardless of whether the prior action was
			 between the same or related parties or involved the same facts, except that the
			 arbitrator’s specific finding of the number of days or hours of work lost by
			 the employee as a result of the employment termination may be referred to the
			 Secretary pursuant to subparagraph (D).
							(3)Civil
			 penalties
							(A)In
			 generalIf the Secretary finds, after notice and opportunity for
			 a hearing, that an employer of an alien granted blue card status has failed to
			 provide the record of employment required under section 101(e) or has provided
			 a false statement of material fact in such a record, the employer shall be
			 subject to a civil money penalty in an amount not to exceed $1,000 per
			 violation.
							(B)LimitationThe
			 penalty applicable under subparagraph (A) for failure to provide records shall
			 not apply unless the alien has provided the employer with evidence of
			 employment authorization granted under this section.
							103.Adjustment to
			 permanent residence
					(a)In
			 generalExcept as provided in subsection (b), the Secretary shall
			 adjust the status of an alien granted blue card status to that of an alien
			 lawfully admitted for permanent residence if the Secretary determines that the
			 following requirements are satisfied:
						(1)Qualifying
			 employment
							(A)In
			 generalSubject to subparagraph (B), the alien has performed at
			 least—
								(i)5
			 years of agricultural employment in the United States for at least 100 work
			 days per year, during the 5-year period beginning on the date of the enactment
			 of this Act; or
								(ii)3
			 years of agricultural employment in the United States for at least 150 work
			 days per year, during the 3-year period beginning on the date of the enactment
			 of this Act.
								(B)4-year period
			 of employmentAn alien shall be considered to meet the
			 requirements of subparagraph (A) if the alien has performed 4 years of
			 agricultural employment in the United States for at least 150 work days during
			 3 years of those 4 years and at least 100 work days during the remaining year,
			 during the 4-year period beginning on the date of the enactment of this
			 Act.
							(2)ProofAn
			 alien may demonstrate compliance with the requirement under paragraph (1) by
			 submitting—
							(A)the record of
			 employment described in section 101(e); or
							(B)such
			 documentation as may be submitted under section 104(c).
							(3)Extraordinary
			 circumstancesIn determining whether an alien has met the
			 requirement of paragraph (1)(A), the Secretary may credit the alien with not
			 more than 12 additional months to meet the requirement of that subparagraph if
			 the alien was unable to work in agricultural employment due to—
							(A)pregnancy,
			 injury, or disease, if the alien can establish such pregnancy, disabling
			 injury, or disease through medical records;
							(B)illness, disease,
			 or other special needs of a minor child, if the alien can establish such
			 illness, disease, or special needs through medical records; or
							(C)severe weather
			 conditions that prevented the alien from engaging in agricultural employment
			 for a significant period of time.
							(4)Application
			 periodThe alien applies for adjustment of status not later than
			 7 years after the date of the enactment of this Act.
						(5)FineThe
			 alien pays a fine of $400 to the Secretary.
						(b)Grounds for
			 denial of adjustment of statusThe Secretary may deny an alien
			 granted blue card status an adjustment of status under this section and provide
			 for termination of such blue card status if—
						(1)the Secretary
			 finds by a preponderance of the evidence that the adjustment to blue card
			 status was the result of fraud or willful misrepresentation, as described in
			 section 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)); or
						(2)the alien—
							(A)commits an act
			 that makes the alien inadmissible to the United States under section 212 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182), except as provided under section 105(b);
							(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States; or
							(C)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
							(c)Grounds for
			 removalAny alien granted blue card status who does not apply for
			 adjustment of status under this section before the expiration of the
			 application period described in subsection (a)(4) or who fails to meet the
			 other requirements of subsection (a) by the end of the application period, is
			 deportable and may be removed under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a).
					(d)Payment of
			 taxes
						(1)In
			 generalNot later than the date on which an alien’s status is
			 adjusted under this section, the alien shall establish that the alien does not
			 owe any applicable Federal tax liability by establishing that—
							(A)no such tax
			 liability exists;
							(B)all such
			 outstanding tax liabilities have been paid; or
							(C)the alien has
			 entered into an agreement for payment of all outstanding liabilities with the
			 Internal Revenue Service.
							(2)Applicable
			 federal tax liabilityIn paragraph (1) the term applicable
			 Federal tax liability means liability for Federal taxes, including
			 penalties and interest, owed for any year during the period of employment
			 required under subsection (a)(1) for which the statutory period for assessment
			 of any deficiency for such taxes has not expired.
						(3)IRS
			 cooperationThe Secretary of the Treasury shall establish rules
			 and procedures under which the Commissioner of Internal Revenue shall provide
			 documentation to an alien upon request to establish the payment of all taxes
			 required by this subsection.
						(e)Spouses and
			 minor children
						(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 shall confer the status of lawful permanent resident on the spouse and minor
			 child of an alien granted any adjustment of status under subsection (a),
			 including any individual who was a minor child on the date such alien was
			 granted blue card status, if the spouse or minor child applies for such status,
			 or if the principal alien includes the spouse or minor child in an application
			 for adjustment of status to that of a lawful permanent resident.
						(2)Treatment of
			 spouses and minor children
							(A)Granting of
			 status and removalThe Secretary may grant derivative status to
			 the alien spouse and any minor child residing in the United States of an alien
			 granted blue card status and shall not remove such derivative spouse or child
			 during the period that the alien granted blue card status maintains such
			 status, except as provided in paragraph (3). A grant of derivative status to
			 such a spouse or child under this subparagraph shall not decrease the number of
			 aliens who may receive blue card status under subsection (h) of section
			 101.
							(B)TravelThe
			 derivative spouse and any minor child of an alien granted blue card status may
			 travel outside the United States in the same manner as an alien lawfully
			 admitted for permanent residence.
							(C)EmploymentThe
			 derivative spouse of an alien granted blue card status may apply to the
			 Secretary for a work permit to authorize such spouse to engage in any lawful
			 employment in the United States while such alien maintains blue card
			 status.
							(3)Grounds for
			 denial of adjustment of status and removalThe Secretary may deny
			 an alien spouse or child adjustment of status under paragraph (1) and may
			 remove such spouse or child under section 240 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1229a) if the spouse or child—
							(A)commits an act
			 that makes the alien spouse or child inadmissible to the United States under
			 section 212 of such Act (8 U.S.C. 1182), except as provided under section
			 105(b);
							(B)is convicted of a
			 felony or 3 or more misdemeanors committed in the United States; or
							(C)is convicted of
			 an offense, an element of which involves bodily injury, threat of serious
			 bodily injury, or harm to property in excess of $500.
							104.Applications
					(a)SubmissionThe
			 Secretary shall provide that—
						(1)applications for
			 blue card status under section 101 may be submitted—
							(A)to the Secretary
			 if the applicant is represented by an attorney or a nonprofit religious,
			 charitable, social service, or similar organization recognized by the Board of
			 Immigration Appeals under section 292.2 of title 8, Code of Federal
			 Regulations; or
							(B)to a qualified
			 designated entity if the applicant consents to the forwarding of the
			 application to the Secretary; and
							(2)applications for
			 adjustment of status under section 103 shall be filed directly with the
			 Secretary.
						(b)Qualified
			 designated entity definedIn this section, the term
			 qualified designated entity means—
						(1)a qualified farm
			 labor organization or an association of employers designated by the Secretary;
			 or
						(2)any such other
			 person designated by the Secretary if that Secretary determines such person is
			 qualified and has substantial experience, demonstrated competence, and has a
			 history of long-term involvement in the preparation and submission of
			 applications for adjustment of status under section 209, 210, or 245 of the
			 Immigration and Nationality Act (8 U.S.C. 1159,
			 1160, and 1255), the Act entitled An Act to adjust the status
			 of Cuban refugees to that of lawful permanent residents of the United States,
			 and for other purposes, approved November 2, 1966 (Public Law 89–732; 8
			 U.S.C. 1255 note), Public Law 95–145 (8 U.S.C. 1255 note), or the Immigration
			 Reform and Control Act of 1986 (Public Law 99–603; 100 Stat. 3359) or any
			 amendment made by that Act.
						(c)Proof of
			 eligibility
						(1)In
			 generalAn alien may establish that the alien meets the
			 requirement of section 101(a)(1) or 103(a)(1) through government employment
			 records or records supplied by employers or collective bargaining
			 organizations, and other reliable documentation as the alien may provide. The
			 Secretary shall establish special procedures to properly credit work in cases
			 in which an alien was employed under an assumed name.
						(2)Documentation
			 of work history
							(A)Burden of
			 proofAn alien applying for status under section 101(a) or 103(a)
			 has the burden of proving by a preponderance of the evidence that the alien has
			 worked the requisite number of hours or days required under section 101(a)(1)
			 or 103(a)(1), as applicable.
							(B)Timely
			 production of recordsIf an employer or farm labor contractor
			 employing such an alien has kept proper and adequate records respecting such
			 employment, the alien’s burden of proof under subparagraph (A) may be met by
			 securing timely production of those records under regulations to be promulgated
			 by the Secretary.
							(C)Sufficient
			 evidenceAn alien may meet the burden of proof under subparagraph
			 (A) to establish that the alien has performed the days or hours of work
			 required by section 101(a)(1) or 103(a)(1) by producing sufficient evidence to
			 show the extent of that employment as a matter of just and reasonable
			 inference.
							(d)Applications
			 submitted to qualified designated entities
						(1)RequirementsEach
			 qualified designated entity shall agree—
							(A)to forward to the
			 Secretary an application submitted to that entity pursuant to subsection
			 (a)(1)(B) if the applicant has consented to such forwarding;
							(B)not to forward to
			 the Secretary any such application if the applicant has not consented to such
			 forwarding; and
							(C)to assist an
			 alien in obtaining documentation of the alien's work history, if the alien
			 requests such assistance.
							(2)No authority to
			 make determinationsNo qualified designated entity may make a
			 determination required by this subtitle to be made by the Secretary.
						(e)Limitation on
			 access to informationFiles and records collected or compiled by
			 a qualified designated entity for the purposes of this section are confidential
			 and the Secretary shall not have access to such a file or record relating to an
			 alien without the consent of the alien, except as allowed by a court order
			 issued pursuant to subsection (f).
					(f)Confidentiality
			 of information
						(1)In
			 generalExcept as otherwise provided in this section, the
			 Secretary or any other official or employee of the Department or a bureau or
			 agency of the Department is prohibited from—
							(A)using information
			 furnished by the applicant pursuant to an application filed under this title,
			 the information provided by an applicant to a qualified designated entity, or
			 any information provided by an employer or former employer for any purpose
			 other than to make a determination on the application or for imposing the
			 penalties described in subsection (g);
							(B)making any
			 publication in which the information furnished by any particular individual can
			 be identified; or
							(C)permitting a
			 person other than a sworn officer or employee of the Department or a bureau or
			 agency of the Department or, with respect to applications filed with a
			 qualified designated entity, that qualified designated entity, to examine
			 individual applications.
							(2)Required
			 disclosuresThe Secretary shall provide the information furnished
			 under this title or any other information derived from such furnished
			 information to—
							(A)a duly recognized
			 law enforcement entity in connection with a criminal investigation or
			 prosecution, if such information is requested in writing by such entity;
			 or
							(B)an official
			 coroner, for purposes of affirmatively identifying a deceased individual,
			 whether or not the death of such individual resulted from a crime.
							(3)Construction
							(A)In
			 generalNothing in this subsection shall be construed to limit
			 the use, or release, for immigration enforcement purposes or law enforcement
			 purposes, of information contained in files or records of the Department
			 pertaining to an application filed under this section, other than information
			 furnished by an applicant pursuant to the application, or any other information
			 derived from the application, that is not available from any other
			 source.
							(B)Criminal
			 convictionsNotwithstanding any other provision of this
			 subsection, information concerning whether the alien applying for blue card
			 status under section 101 or an adjustment of status under section 103 has been
			 convicted of a crime at any time may be used or released for immigration
			 enforcement or law enforcement purposes.
							(4)CrimeAny
			 person who knowingly uses, publishes, or permits information to be examined in
			 violation of this subsection shall be subject to a fine in an amount not to
			 exceed $10,000.
						(g)Penalties for
			 false statements in applications
						(1)Criminal
			 penaltyAny person who—
							(A)files an
			 application for blue card status under section 101 or an adjustment of status
			 under section 103 and knowingly and willfully falsifies, conceals, or covers up
			 a material fact or makes any false, fictitious, or fraudulent statements or
			 representations, or makes or uses any false writing or document knowing the
			 same to contain any false, fictitious, or fraudulent statement or entry;
			 or
							(B)creates or
			 supplies a false writing or document for use in making such an
			 application,
								shall be
			 fined in accordance with title 18, United States Code, imprisoned not more than
			 5 years, or both.(2)InadmissibilityAn
			 alien who is convicted of a crime under paragraph (1) shall be considered to be
			 inadmissible to the United States on the ground described in section
			 212(a)(6)(C)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(6)(C)(i)).
						(h)Eligibility for
			 legal servicesSection 504(a)(11) of Public Law 104–134 (110
			 Stat. 1321–53 et seq.) shall not be construed to prevent a recipient of funds
			 under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from
			 providing legal assistance directly related to an application for blue card
			 status under section 101 or an adjustment of status under section 103.
					(i)Application
			 fees
						(1)Fee
			 scheduleThe Secretary shall provide for a schedule of fees
			 that—
							(A)shall be charged
			 for the filing of an application for blue card status under section 101 or for
			 an adjustment of status under section 103; and
							(B)may be charged by
			 qualified designated entities to help defray the costs of services provided to
			 such applicants.
							(2)Prohibition on
			 excess fees by qualified designated entitiesA qualified
			 designated entity may not charge any fee in excess of, or in addition to, the
			 fees authorized under paragraph (1)(B) for services provided to
			 applicants.
						(3)Disposition of
			 fees
							(A)In
			 generalThere is established in the general fund of the Treasury
			 a separate account, which shall be known as the Agricultural Worker
			 Immigration Status Adjustment Account. Notwithstanding any other
			 provision of law, there shall be deposited as offsetting receipts into the
			 account all fees collected under paragraph (1)(A).
							(B)Use of fees for
			 application processingAmounts deposited in the
			 Agricultural Worker Immigration Status Adjustment Account shall
			 remain available to the Secretary until expended for processing applications
			 for blue card status under section 101 or an adjustment of status under section
			 103.
							105.Waiver of
			 numerical limitations and certain grounds for inadmissibility
					(a)Numerical
			 limitations do not applyThe numerical limitations of sections
			 201 and 202 of the Immigration and Nationality
			 Act (8 U.S.C. 1151 and 1152) shall not apply to the adjustment of
			 aliens to lawful permanent resident status under section 103.
					(b)Waiver of
			 certain grounds of inadmissibilityIn the determination of an
			 alien’s eligibility for status under section 101(a) or an alien’s eligibility
			 for adjustment of status under section 103(b)(2)(A) the following rules shall
			 apply:
						(1)Grounds of
			 exclusion not applicableThe provisions of paragraphs (5),
			 (6)(A), (7), and (9) of section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)) shall not apply.
						(2)Waiver of other
			 grounds
							(A)In
			 generalExcept as provided in subparagraph (B), the Secretary may
			 waive any other provision of such section 212(a) in the case of individual
			 aliens for humanitarian purposes, to ensure family unity, or if otherwise in
			 the public interest.
							(B)Grounds that
			 may not be waivedParagraphs (2)(A), (2)(B), (2)(C), (3), and (4)
			 of such section 212(a) may not be waived by the Secretary under subparagraph
			 (A).
							(C)ConstructionNothing
			 in this paragraph shall be construed as affecting the authority of the
			 Secretary other than under this subparagraph to waive provisions of such
			 section 212(a).
							(3)Special rule
			 for determination of public chargeAn alien is not ineligible for
			 blue card status under section 101 or an adjustment of status under section 103
			 by reason of a ground of inadmissibility under section 212(a)(4) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1182(a)(4)) if the alien demonstrates a history of employment in the
			 United States evidencing self-support without reliance on public cash
			 assistance.
						(c)Temporary stay
			 of removal and work authorization for certain applicants
						(1)Before
			 application periodEffective on the date of enactment of this
			 Act, the Secretary shall provide that, in the case of an alien who is
			 apprehended before the beginning of the application period described in section
			 101(a)(2) and who can establish a nonfrivolous case of eligibility for blue
			 card status (but for the fact that the alien may not apply for such status
			 until the beginning of such period), until the alien has had the opportunity
			 during the first 30 days of the application period to complete the filing of an
			 application for blue card status, the alien—
							(A)may not be
			 removed; and
							(B)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
							(2)During
			 application periodThe Secretary shall provide that, in the case
			 of an alien who presents a nonfrivolous application for blue card status during
			 the application period described in section 101(a)(2), including an alien who
			 files such an application within 30 days of the alien’s apprehension, and until
			 a final determination on the application has been made in accordance with this
			 section, the alien—
							(A)may not be
			 removed; and
							(B)shall be granted
			 authorization to engage in employment in the United States and be provided an
			 employment authorized endorsement or other appropriate work permit for such
			 purpose.
							106.Administrative
			 and judicial review
					(a)In
			 generalThere shall be no administrative or judicial review of a
			 determination respecting an application for blue card status under section 101
			 or adjustment of status under section 103 except in accordance with this
			 section.
					(b)Administrative
			 review
						(1)Single level of
			 administrative appellate reviewThe Secretary shall establish an
			 appellate authority to provide for a single level of administrative appellate
			 review of such a determination.
						(2)Standard for
			 reviewSuch administrative appellate review shall be based solely
			 upon the administrative record established at the time of the determination on
			 the application and upon such additional or newly discovered evidence as may
			 not have been available at the time of the determination.
						(c)Judicial
			 review
						(1)Limitation to
			 review of removalThere shall be judicial review of such a
			 determination only in the judicial review of an order of removal under section
			 242 of the Immigration and Nationality
			 Act (8 U.S.C. 1252).
						(2)Standard for
			 judicial reviewSuch judicial review shall be based solely upon
			 the administrative record established at the time of the review by the
			 appellate authority and the findings of fact and determinations contained in
			 such record shall be conclusive unless the applicant can establish abuse of
			 discretion or that the findings are directly contrary to clear and convincing
			 facts contained in the record considered as a whole.
						107.Use of
			 informationBeginning not
			 later than the first day of the application period described in section
			 101(a)(2), the Secretary, in cooperation with qualified designated entities (as
			 that term is defined in section 104(b)), shall broadly disseminate information
			 respecting the benefits that aliens may receive under this subtitle and the
			 requirements that an alien is required to meet to receive such benefits.
				108.Regulations,
			 effective date, authorization of appropriations
					(a)RegulationsThe Secretary shall issue regulations to
			 implement this subtitle not later than the first day of the seventh month that
			 begins after the date of enactment of this Act.
					(b)Effective
			 dateThis subtitle shall take
			 effect on the date that regulations required by subsection (a) are issued,
			 regardless of whether such regulations are issued on an interim basis or on any
			 other basis.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to implement this subtitle, including
			 any sums needed for costs associated with the initiation of such
			 implementation, for fiscal years 2007 and 2008.
					BCorrection of
			 Social Security Records
				111.Correction of
			 Social Security records
					(a)In
			 GeneralSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is
			 amended—
						(1)in subparagraph
			 (B)(ii), by striking or at the end;
						(2)in subparagraph
			 (C), by inserting or at the end;
						(3)by inserting
			 after subparagraph (C) the following:
							
								(D)who is granted blue card status under
				the Agricultural Job Opportunity, Benefits, and Security Act of
				2007,
								;
				and
						(4)by striking
			 1990. and inserting 1990, or in the case of an alien
			 described in subparagraph (D), if such conduct is alleged to have occurred
			 before the date on which the alien was granted blue card
			 status..
						(b)Effective
			 DateThe amendments made by subsection (a) shall take effect on
			 the first day of the seventh month that begins after the date of the enactment
			 of this Act.
					IIREFORM OF H–2A
			 WORKER PROGRAM
			201.Amendment to
			 the Immigration and Nationality
			 Act
				(a)In
			 GeneralTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by striking section 218 and inserting the
			 following:
					
						218.H–2a employer
				applications
							(a)Applications to
				the Secretary of Labor
								(1)In
				generalNo alien may be admitted to the United States as an H–2A
				worker, or otherwise provided status as an H–2A worker, unless the employer has
				filed with the Secretary of Labor an application containing—
									(A)the assurances
				described in subsection (b);
									(B)a description of
				the nature and location of the work to be performed;
									(C)the anticipated
				period (expected beginning and ending dates) for which the workers will be
				needed; and
									(D)the number of job
				opportunities in which the employer seeks to employ the workers.
									(2)Accompanied by
				job offerEach application filed under paragraph (1) shall be
				accompanied by a copy of the job offer describing the wages and other terms and
				conditions of employment and the bona fide occupational qualifications that
				shall be possessed by a worker to be employed in the job opportunity in
				question.
								(b)Assurances for
				Inclusion in ApplicationsThe assurances referred to in
				subsection (a)(1) are the following:
								(1)Job
				opportunities covered by collective bargaining agreementsWith
				respect to a job opportunity that is covered under a collective bargaining
				agreement:
									(A)Union contract
				describedThe job opportunity is covered by a union contract
				which was negotiated at arm’s length between a bona fide union and the
				employer.
									(B)Strike or
				lockoutThe specific job opportunity for which the employer is
				requesting an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
									(C)Notification of
				bargaining representativesThe employer, at the time of filing
				the application, has provided notice of the filing under this paragraph to the
				bargaining representative of the employer’s employees in the occupational
				classification at the place or places of employment for which aliens are
				sought.
									(D)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
									(E)Offers to
				united states workersThe employer has offered or will offer the
				job to any eligible United States worker who applies and is equally or better
				qualified for the job for which the nonimmigrant is, or the nonimmigrants are,
				sought and who will be available at the time and place of need.
									(F)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers’ compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of, and in the course of, the
				worker’s employment which will provide benefits at least equal to those
				provided under the State’s workers’ compensation law for comparable
				employment.
									(2)Job
				opportunities not covered by collective bargaining
				agreementsWith respect to a job opportunity that is not covered
				under a collective bargaining agreement:
									(A)Strike or
				lockoutThe specific job opportunity for which the employer has
				applied for an H–2A worker is not vacant because the former occupant is on
				strike or being locked out in the course of a labor dispute.
									(B)Temporary or
				seasonal job opportunitiesThe job opportunity is temporary or
				seasonal.
									(C)Benefit, wage,
				and working conditionsThe employer will provide, at a minimum,
				the benefits, wages, and working conditions required by section 218A to all
				workers employed in the job opportunities for which the employer has applied
				for an H–2A worker under subsection (a) and to all other workers in the same
				occupation at the place of employment.
									(D)Nondisplacement
				of United States workersThe employer did not displace and will
				not displace a United States worker employed by the employer during the period
				of employment and for a period of 30 days preceding the period of employment in
				the occupation at the place of employment for which the employer has applied
				for an H–2A worker.
									(E)Requirements
				for placement of the nonimmigrant with other employersThe
				employer will not place the nonimmigrant with another employer unless—
										(i)the nonimmigrant
				performs duties in whole or in part at 1 or more worksites owned, operated, or
				controlled by such other employer;
										(ii)there are
				indicia of an employment relationship between the nonimmigrant and such other
				employer; and
										(iii)the employer
				has inquired of the other employer as to whether, and has no actual knowledge
				or notice that, during the period of employment and for a period of 30 days
				preceding the period of employment, the other employer has displaced or intends
				to displace a United States worker employed by the other employer in the
				occupation at the place of employment for which the employer seeks approval to
				employ H–2A workers.
										(F)Statement of
				liabilityThe application form shall include a clear statement
				explaining the liability under subparagraph (E) of an employer if the other
				employer described in such subparagraph displaces a United States worker as
				described in such subparagraph.
									(G)Provision of
				insuranceIf the job opportunity is not covered by the State
				workers’ compensation law, the employer will provide, at no cost to the worker,
				insurance covering injury and disease arising out of and in the course of the
				worker’s employment which will provide benefits at least equal to those
				provided under the State’s workers’ compensation law for comparable
				employment.
									(H)Employment of
				United States workers
										(i)RecruitmentThe
				employer has taken or will take the following steps to recruit United States
				workers for the job opportunities for which the H–2A nonimmigrant is, or H–2A
				nonimmigrants are, sought:
											(I)Contacting
				former workersThe employer shall make reasonable efforts through
				the sending of a letter by United States Postal Service mail, or otherwise, to
				contact any United States worker the employer employed during the previous
				season in the occupation at the place of intended employment for which the
				employer is applying for workers and has made the availability of the
				employer’s job opportunities in the occupation at the place of intended
				employment known to such previous workers, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
											(II)Filing a job
				offer with the local office of the state employment security
				agencyNot later than 28 days before the date on which the
				employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall submit a copy of the job offer
				described in subsection (a)(2) to the local office of the State employment
				security agency which serves the area of intended employment and authorize the
				posting of the job opportunity on America’s Job Bank or other
				electronic job registry, except that nothing in this subclause shall require
				the employer to file an interstate job order under section 653 of title 20,
				Code of Federal Regulations.
											(III)Advertising
				of job opportunitiesNot later than 14 days before the date on
				which the employer desires to employ an H–2A worker in a temporary or seasonal
				agricultural job opportunity, the employer shall advertise the availability of
				the job opportunities for which the employer is seeking workers in a
				publication in the local labor market that is likely to be patronized by
				potential farm workers.
											(IV)Emergency
				proceduresThe Secretary of Labor shall, by regulation, provide a
				procedure for acceptance and approval of applications in which the employer has
				not complied with the provisions of this subparagraph because the employer’s
				need for H–2A workers could not reasonably have been foreseen.
											(ii)Job
				offersThe employer has offered or will offer the job to any
				eligible United States worker who applies and is equally or better qualified
				for the job for which the nonimmigrant is, or nonimmigrants are, sought and who
				will be available at the time and place of need.
										(iii)Period of
				employmentThe employer will provide employment to any qualified
				United States worker who applies to the employer during the period beginning on
				the date on which the H–2A worker departs for the employer’s place of
				employment and ending on the date on which 50 percent of the period of
				employment for which the H–2A worker who is in the job was hired has elapsed,
				subject to the following requirements:
											(I)ProhibitionNo
				person or entity shall willfully and knowingly withhold United States workers
				before the arrival of H–2A workers in order to force the hiring of United
				States workers under this clause.
											(II)ComplaintsUpon
				receipt of a complaint by an employer that a violation of subclause (I) has
				occurred, the Secretary of Labor shall immediately investigate. The Secretary
				of Labor shall, within 36 hours of the receipt of the complaint, issue findings
				concerning the alleged violation. If the Secretary of Labor finds that a
				violation has occurred, the Secretary of Labor shall immediately suspend the
				application of this clause with respect to that certification for that date of
				need.
											(III)Placement of
				united states workersBefore referring a United States worker to
				an employer during the period described in the matter preceding subclause (I),
				the Secretary of Labor shall make all reasonable efforts to place the United
				States worker in an open job acceptable to the worker, if there are other job
				offers pending with the job service that offer similar job opportunities in the
				area of intended employment.
											(iv)Statutory
				constructionNothing in this subparagraph shall be construed to
				prohibit an employer from using such legitimate selection criteria relevant to
				the type of job that are normal or customary to the type of job involved so
				long as such criteria are not applied in a discriminatory manner.
										(c)Applications by
				Associations on Behalf of Employer Members
								(1)In
				generalAn agricultural association may file an application under
				subsection (a) on behalf of 1 or more of its employer members that the
				association certifies in its application has or have agreed in writing to
				comply with the requirements of this section and sections 218A, 218B, and
				218C.
								(2)Treatment of
				associations acting as employersIf an association filing an
				application under paragraph (1) is a joint or sole employer of the temporary or
				seasonal agricultural workers requested on the application, the certifications
				granted under subsection (e)(2)(B) to the association may be used for the
				certified job opportunities of any of its producer members named on the
				application, and such workers may be transferred among such producer members to
				perform the agricultural services of a temporary or seasonal nature for which
				the certifications were granted.
								(d)Withdrawal of
				Applications
								(1)In
				generalAn employer may withdraw an application filed pursuant to
				subsection (a), except that if the employer is an agricultural association, the
				association may withdraw an application filed pursuant to subsection (a) with
				respect to 1 or more of its members. To withdraw an application, the employer
				or association shall notify the Secretary of Labor in writing, and the
				Secretary of Labor shall acknowledge in writing the receipt of such withdrawal
				notice. An employer who withdraws an application under subsection (a), or on
				whose behalf an application is withdrawn, is relieved of the obligations
				undertaken in the application.
								(2)LimitationAn
				application may not be withdrawn while any alien provided status under section
				101(a)(15)(H)(ii)(a) pursuant to such application is employed by the
				employer.
								(3)Obligations
				under other statutesAny obligation incurred by an employer under
				any other law or regulation as a result of the recruitment of United States
				workers or H–2A workers under an offer of terms and conditions of employment
				required as a result of making an application under subsection (a) is
				unaffected by withdrawal of such application.
								(e)Review and
				Approval of Applications
								(1)Responsibility
				of employersThe employer shall make available for public
				examination, within 1 working day after the date on which an application under
				subsection (a) is filed, at the employer’s principal place of business or
				worksite, a copy of each such application (and such accompanying documents as
				are necessary).
								(2)Responsibility
				of the secretary of labor
									(A)Compilation of
				listThe Secretary of Labor shall compile, on a current basis, a
				list (by employer and by occupational classification) of the applications filed
				under subsection (a). Such list shall include the wage rate, number of workers
				sought, period of intended employment, and date of need. The Secretary of Labor
				shall make such list available for examination in the District of
				Columbia.
									(B)Review of
				applicationsThe Secretary of Labor shall review such an
				application only for completeness and obvious inaccuracies. Unless the
				Secretary of Labor finds that the application is incomplete or obviously
				inaccurate, the Secretary of Labor shall certify that the intending employer
				has filed with the Secretary of Labor an application as described in subsection
				(a). Such certification shall be provided within 7 days of the filing of the
				application.
									
					
						218A.H–2a
				employment requirements
							(a)Preferential
				Treatment of Aliens ProhibitedEmployers seeking to hire United
				States workers shall offer the United States workers no less than the same
				benefits, wages, and working conditions that the employer is offering, intends
				to offer, or will provide to H–2A workers. Conversely, no job offer may impose
				on United States workers any restrictions or obligations which will not be
				imposed on the employer’s H–2A workers.
							(b)Minimum
				Benefits, Wages, and Working ConditionsExcept in cases where
				higher benefits, wages, or working conditions are required by the provisions of
				subsection (a), in order to protect similarly employed United States workers
				from adverse effects with respect to benefits, wages, and working conditions,
				every job offer which shall accompany an application under section 218(b)(2)
				shall include each of the following benefit, wage, and working condition
				provisions:
								(1)Requirement to
				provide housing or a housing allowance
									(A)In
				generalAn employer applying under section 218(a) for H–2A
				workers shall offer to provide housing at no cost to all workers in job
				opportunities for which the employer has applied under that section and to all
				other workers in the same occupation at the place of employment, whose place of
				residence is beyond normal commuting distance.
									(B)Type of
				housingIn complying with subparagraph (A), an employer may, at
				the employer’s election, provide housing that meets applicable Federal
				standards for temporary labor camps or secure housing that meets applicable
				local standards for rental or public accommodation housing or other
				substantially similar class of habitation, or in the absence of applicable
				local standards, State standards for rental or public accommodation housing or
				other substantially similar class of habitation. In the absence of applicable
				local or State standards, Federal temporary labor camp standards shall
				apply.
									(C)Family
				housingIf it is the prevailing practice in the occupation and
				area of intended employment to provide family housing, family housing shall be
				provided to workers with families who request it.
									(D)Workers engaged
				in the range production of livestockThe Secretary of Labor shall
				issue regulations that address the specific requirements for the provision of
				housing to workers engaged in the range production of livestock.
									(E)LimitationNothing
				in this paragraph shall be construed to require an employer to provide or
				secure housing for persons who were not entitled to such housing under the
				temporary labor certification regulations in effect on June 1, 1986.
									(F)Charges for
				housing
										(i)Charges for
				public housingIf public housing provided for migrant
				agricultural workers under the auspices of a local, county, or State government
				is secured by an employer, and use of the public housing unit normally requires
				charges from migrant workers, such charges shall be paid by the employer
				directly to the appropriate individual or entity affiliated with the housing’s
				management.
										(ii)Deposit
				chargesCharges in the form of deposits for bedding or other
				similar incidentals related to housing shall not be levied upon workers by
				employers who provide housing for their workers. An employer may require a
				worker found to have been responsible for damage to such housing which is not
				the result of normal wear and tear related to habitation to reimburse the
				employer for the reasonable cost of repair of such damage.
										(G)Housing
				allowance as alternative
										(i)In
				generalIf the requirement set out in clause (ii) is satisfied,
				the employer may provide a reasonable housing allowance instead of offering
				housing under subparagraph (A). Upon the request of a worker seeking assistance
				in locating housing, the employer shall make a good faith effort to assist the
				worker in identifying and locating housing in the area of intended employment.
				An employer who offers a housing allowance to a worker, or assists a worker in
				locating housing which the worker occupies, pursuant to this clause shall not
				be deemed a housing provider under section 203 of the Migrant and Seasonal
				Agricultural Worker Protection Act (29 U.S.C. 1823) solely by virtue of
				providing such housing allowance. No housing allowance may be used for housing
				which is owned or controlled by the employer.
										(ii)CertificationThe
				requirement of this clause is satisfied if the Governor of the State certifies
				to the Secretary of Labor that there is adequate housing available in the area
				of intended employment for migrant farm workers and H–2A workers who are
				seeking temporary housing while employed in agricultural work. Such
				certification shall expire after 3 years unless renewed by the Governor of the
				State.
										(iii)Amount of
				allowance
											(I)Nonmetropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this subparagraph is a nonmetropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for nonmetropolitan counties
				for the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States
				Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom
				dwelling unit and an assumption of 2 persons per bedroom.
											(II)Metropolitan
				countiesIf the place of employment of the workers provided an
				allowance under this paragraph is in a metropolitan county, the amount of the
				housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for metropolitan counties for
				the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States
				Housing Act of 1937 (42 U.S.C. 1437f(c)), based on a 2-bedroom
				dwelling unit and an assumption of 2 persons per bedroom.
											(2)Reimbursement
				of transportation
									(A)To place of
				employmentA worker who completes 50 percent of the period of
				employment of the job opportunity for which the worker was hired shall be
				reimbursed by the employer for the cost of the worker’s transportation and
				subsistence from the place from which the worker came to work for the employer
				(or place of last employment, if the worker traveled from such place) to the
				place of employment.
									(B)From place of
				employmentA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the worker’s transportation and subsistence from the place of employment to
				the place from which the worker, disregarding intervening employment, came to
				work for the employer, or to the place of next employment, if the worker has
				contracted with a subsequent employer who has not agreed to provide or pay for
				the worker’s transportation and subsistence to such subsequent employer’s place
				of employment.
									(C)Limitation
										(i)Amount of
				reimbursementExcept as provided in clause (ii), the amount of
				reimbursement provided under subparagraph (A) or (B) to a worker or alien shall
				not exceed the lesser of—
											(I)the actual cost
				to the worker or alien of the transportation and subsistence involved;
				or
											(II)the most
				economical and reasonable common carrier transportation charges and subsistence
				costs for the distance involved.
											(ii)Distance
				traveledNo reimbursement under subparagraph (A) or (B) shall be
				required if the distance traveled is 100 miles or less, or the worker is not
				residing in employer-provided housing or housing secured through an allowance
				as provided in paragraph (1)(G).
										(D)Early
				terminationIf the worker is laid off or employment is terminated
				for contract impossibility (as described in paragraph (4)(D)) before the
				anticipated ending date of employment, the employer shall provide the
				transportation and subsistence required by subparagraph (B) and,
				notwithstanding whether the worker has completed 50 percent of the period of
				employment, shall provide the transportation reimbursement required by
				subparagraph (A).
									(E)Transportation
				between living quarters and worksiteThe employer shall provide
				transportation between the worker’s living quarters and the employer’s worksite
				without cost to the worker, and such transportation will be in accordance with
				applicable laws and regulations.
									(3)Required
				wages
									(A)In
				generalAn employer applying for workers under section 218(a)
				shall offer to pay, and shall pay, all workers in the occupation for which the
				employer has applied for workers, not less (and is not required to pay more)
				than the greater of the prevailing wage in the occupation in the area of
				intended employment or the adverse effect wage rate. No worker shall be paid
				less than the greater of the hourly wage prescribed under section 6(a)(1) of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) or the applicable
				State minimum wage.
									(B)LimitationEffective
				on the date of the enactment of the Agricultural Job Opportunities, Benefits,
				and Security Act of 2007 and continuing for 3 years thereafter, no adverse
				effect wage rate for a State may be more than the adverse effect wage rate for
				that State in effect on January 1, 2003, as established by section 655.107 of
				title 20, Code of Federal Regulations.
									(C)Required wages
				after 3-year freeze
										(i)First
				adjustmentIf Congress does not set a new wage standard
				applicable to this section before the first March 1 that is not less than 3
				years after the date of enactment of this section, the adverse effect wage rate
				for each State beginning on such March 1 shall be the wage rate that would have
				resulted if the adverse effect wage rate in effect on January 1, 2003, had been
				annually adjusted, beginning on March 1, 2006, by the lesser of—
											(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
											(II)4
				percent.
											(ii)Subsequent
				annual adjustmentsBeginning on the first March 1 that is not
				less than 4 years after the date of enactment of this section, and each March 1
				thereafter, the adverse effect wage rate then in effect for each State shall be
				adjusted by the lesser of—
											(I)the 12-month
				percentage change in the Consumer Price Index for All Urban Consumers between
				December of the second preceding year and December of the preceding year;
				and
											(II)4
				percent.
											(D)DeductionsThe
				employer shall make only those deductions from the worker’s wages that are
				authorized by law or are reasonable and customary in the occupation and area of
				employment. The job offer shall specify all deductions not required by law
				which the employer will make from the worker’s wages.
									(E)Frequency of
				payThe employer shall pay the worker not less frequently than
				twice monthly, or in accordance with the prevailing practice in the area of
				employment, whichever is more frequent.
									(F)Hours and
				earnings statementsThe employer shall furnish to the worker, on
				or before each payday, in 1 or more written statements—
										(i)the worker’s
				total earnings for the pay period;
										(ii)the worker’s
				hourly rate of pay, piece rate of pay, or both;
										(iii)the hours of
				employment which have been offered to the worker (broken out by hours offered
				in accordance with and over and above the 3/4 guarantee
				described in paragraph (4);
										(iv)the hours
				actually worked by the worker;
										(v)an itemization of
				the deductions made from the worker’s wages; and
										(vi)if piece rates
				of pay are used, the units produced daily.
										(G)Report on wage
				protectionsNot later than December 31, 2009, the Comptroller
				General of the United States shall prepare and transmit to the Secretary of
				Labor, the Committee on the Judiciary of the Senate, and Committee on the
				Judiciary of the House of Representatives, a report that addresses—
										(i)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
										(ii)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
										(iii)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
										(iv)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage; and
										(v)recommendations
				for future wage protection under this section.
										(H)Commission on
				wage standards
										(i)EstablishmentThere
				is established the Commission on Agricultural Wage Standards under the H–2A
				program (in this subparagraph referred to as the
				Commission).
										(ii)CompositionThe
				Commission shall consist of 10 members as follows:
											(I)Four
				representatives of agricultural employers and 1 representative of the
				Department of Agriculture, each appointed by the Secretary of
				Agriculture.
											(II)Four
				representatives of agricultural workers and 1 representative of the Department
				of Labor, each appointed by the Secretary of Labor.
											(iii)FunctionsThe
				Commission shall conduct a study that shall address—
											(I)whether the
				employment of H–2A or unauthorized aliens in the United States agricultural
				workforce has depressed United States farm worker wages below the levels that
				would otherwise have prevailed if alien farm workers had not been employed in
				the United States;
											(II)whether an
				adverse effect wage rate is necessary to prevent wages of United States farm
				workers in occupations in which H–2A workers are employed from falling below
				the wage levels that would have prevailed in the absence of the employment of
				H–2A workers in those occupations;
											(III)whether
				alternative wage standards, such as a prevailing wage standard, would be
				sufficient to prevent wages in occupations in which H–2A workers are employed
				from falling below the wage level that would have prevailed in the absence of
				H–2A employment;
											(IV)whether any
				changes are warranted in the current methodologies for calculating the adverse
				effect wage rate and the prevailing wage rate; and
											(V)recommendations
				for future wage protection under this section.
											(iv)Final
				reportNot later than December 31, 2009, the Commission shall
				submit a report to the Congress setting forth the findings of the study
				conducted under clause (iii).
										(v)Termination
				dateThe Commission shall terminate upon submitting its final
				report.
										(4)Guarantee of
				employment
									(A)Offer to
				workerThe employer shall guarantee to offer the worker
				employment for the hourly equivalent of at least 3/4 of
				the work days of the total period of employment, beginning with the first work
				day after the arrival of the worker at the place of employment and ending on
				the expiration date specified in the job offer. For purposes of this
				subparagraph, the hourly equivalent means the number of hours in the work days
				as stated in the job offer and shall exclude the worker’s Sabbath and Federal
				holidays. If the employer affords the United States or H–2A worker less
				employment than that required under this paragraph, the employer shall pay such
				worker the amount which the worker would have earned had the worker, in fact,
				worked for the guaranteed number of hours.
									(B)Failure to
				workAny hours which the worker fails to work, up to a maximum of
				the number of hours specified in the job offer for a work day, when the worker
				has been offered an opportunity to do so, and all hours of work actually
				performed (including voluntary work in excess of the number of hours specified
				in the job offer in a work day, on the worker’s Sabbath, or on Federal
				holidays) may be counted by the employer in calculating whether the period of
				guaranteed employment has been met.
									(C)Abandonment of
				employment, termination for causeIf the worker voluntarily
				abandons employment before the end of the contract period, or is terminated for
				cause, the worker is not entitled to the 3/4
				guarantee described in subparagraph (A).
									(D)Contract
				impossibilityIf, before the expiration of the period of
				employment specified in the job offer, the services of the worker are no longer
				required for reasons beyond the control of the employer due to any form of
				natural disaster, including a flood, hurricane, freeze, earthquake, fire,
				drought, plant or animal disease or pest infestation, or regulatory drought,
				before the guarantee in subparagraph (A) is fulfilled, the employer may
				terminate the worker’s employment. In the event of such termination, the
				employer shall fulfill the employment guarantee in subparagraph (A) for the
				work days that have elapsed from the first work day after the arrival of the
				worker to the termination of employment. In such cases, the employer will make
				efforts to transfer the United States worker to other comparable employment
				acceptable to the worker. If such transfer is not effected, the employer shall
				provide the return transportation required in paragraph (2)(D).
									(5)Motor vehicle
				safety
									(A)Mode of
				transportation subject to coverage
										(i)In
				generalExcept as provided in clauses (iii) and (iv), this
				subsection applies to any H–2A employer that uses or causes to be used any
				vehicle to transport an H–2A worker within the United States.
										(ii)Defined
				termIn this paragraph, the term uses or causes to be
				used—
											(I)applies only to
				transportation provided by an H–2A employer to an H–2A worker, or by a farm
				labor contractor to an H–2A worker at the request or direction of an H–2A
				employer; and
											(II)does not apply
				to—
												(aa)transportation
				provided, or transportation arrangements made, by an H–2A worker, unless the
				employer specifically requested or arranged such transportation; or
												(bb)car pooling
				arrangements made by H–2A workers themselves, using 1 of the workers’ own
				vehicles, unless specifically requested by the employer directly or through a
				farm labor contractor.
												(iii)ClarificationProviding
				a job offer to an H–2A worker that causes the worker to travel to or from the
				place of employment, or the payment or reimbursement of the transportation
				costs of an H–2A worker by an H–2A employer, shall not constitute an
				arrangement of, or participation in, such transportation.
										(iv)Agricultural
				machinery and equipment excludedThis subsection does not apply
				to the transportation of an H–2A worker on a tractor, combine, harvester,
				picker, or other similar machinery or equipment while such worker is actually
				engaged in the planting, cultivating, or harvesting of agricultural commodities
				or the care of livestock or poultry or engaged in transportation incidental
				thereto.
										(v)Common carriers
				excludedThis subsection does not apply to common carrier motor
				vehicle transportation in which the provider holds itself out to the general
				public as engaging in the transportation of passengers for hire and holds a
				valid certification of authorization for such purposes from an appropriate
				Federal, State, or local agency.
										(B)Applicability
				of standards, licensing, and insurance requirements
										(i)In
				generalWhen using, or causing to be used, any vehicle for the
				purpose of providing transportation to which this subparagraph applies, each
				employer shall—
											(I)ensure that each
				such vehicle conforms to the standards prescribed by the Secretary of Labor
				under section 401(b) of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1841(b)) and other applicable Federal and State safety
				standards;
											(II)ensure that each
				driver has a valid and appropriate license, as provided by State law, to
				operate the vehicle; and
											(III)have an
				insurance policy or a liability bond that is in effect which insures the
				employer against liability for damage to persons or property arising from the
				ownership, operation, or causing to be operated, of any vehicle used to
				transport any H–2A worker.
											(ii)Amount of
				insurance requiredThe level of insurance required shall be
				determined by the Secretary of Labor pursuant to regulations to be issued under
				this subsection.
										(iii)Effect of
				workers’ compensation coverageIf the employer of any H–2A worker
				provides workers’ compensation coverage for such worker in the case of bodily
				injury or death as provided by State law, the following adjustments in the
				requirements of subparagraph (B)(i)(III) relating to having an insurance policy
				or liability bond apply:
											(I)No insurance
				policy or liability bond shall be required of the employer, if such workers are
				transported only under circumstances for which there is coverage under such
				State law.
											(II)An insurance
				policy or liability bond shall be required of the employer for circumstances
				under which coverage for the transportation of such workers is not provided
				under such State law.
											(c)Compliance With
				Labor LawsAn employer shall assure that, except as otherwise
				provided in this section, the employer will comply with all applicable Federal,
				State, and local labor laws, including laws affecting migrant and seasonal
				agricultural workers, with respect to all United States workers and alien
				workers employed by the employer, except that a violation of this assurance
				shall not constitute a violation of the Migrant and Seasonal Agricultural
				Worker Protection Act (29 U.S.C. 1801 et seq.).
							(d)Copy of Job
				OfferThe employer shall provide to the worker, not later than
				the day the work commences, a copy of the employer’s application and job offer
				described in section 218(a), or, if the employer will require the worker to
				enter into a separate employment contract covering the employment in question,
				such separate employment contract.
							(e)Range
				Production of LivestockNothing in this section, section 218, or
				section 218B shall preclude the Secretary of Labor and the Secretary from
				continuing to apply special procedures and requirements to the admission and
				employment of aliens in occupations involving the range production of
				livestock.
							218B.Procedure for
				admission and extension of stay of h–2a workers
							(a)Petitioning for
				AdmissionAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker may file a petition with the Secretary. The petition shall be
				accompanied by an accepted and currently valid certification provided by the
				Secretary of Labor under section 218(e)(2)(B) covering the petitioner.
							(b)Expedited
				Adjudication by the SecretaryThe Secretary shall establish a
				procedure for expedited adjudication of petitions filed under subsection (a)
				and within 7 working days shall, by fax, cable, or other means assuring
				expedited delivery, transmit a copy of notice of action on the petition to the
				petitioner and, in the case of approved petitions, to the appropriate
				immigration officer at the port of entry or United States consulate (as the
				case may be) where the petitioner has indicated that the alien beneficiary (or
				beneficiaries) will apply for a visa or admission to the United States.
							(c)Criteria for
				Admissibility
								(1)In
				generalAn H–2A worker shall be considered admissible to the
				United States if the alien is otherwise admissible under this section, section
				218, and section 218A, and the alien is not ineligible under paragraph
				(2).
								(2)DisqualificationAn
				alien shall be considered inadmissible to the United States and ineligible for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) if the alien has, at any
				time during the past 5 years—
									(A)violated a
				material provision of this section, including the requirement to promptly
				depart the United States when the alien’s authorized period of admission under
				this section has expired; or
									(B)otherwise
				violated a term or condition of admission into the United States as a
				nonimmigrant, including overstaying the period of authorized admission as such
				a nonimmigrant.
									(3)Waiver of
				ineligibility for unlawful presence
									(A)In
				generalAn alien who has not previously been admitted into the
				United States pursuant to this section, and who is otherwise eligible for
				admission in accordance with paragraphs (1) and (2), shall not be deemed
				inadmissible by virtue of section 212(a)(9)(B). If an alien described in the
				preceding sentence is present in the United States, the alien may apply from
				abroad for H–2A status, but may not be granted that status in the United
				States.
									(B)Maintenance of
				waiverAn alien provided an initial waiver of ineligibility
				pursuant to subparagraph (A) shall remain eligible for such waiver unless the
				alien violates the terms of this section or again becomes ineligible under
				section 212(a)(9)(B) by virtue of unlawful presence in the United States after
				the date of the initial waiver of ineligibility pursuant to subparagraph
				(A).
									(d)Period of
				Admission
								(1)In
				generalThe alien shall be admitted for the period of employment
				in the application certified by the Secretary of Labor pursuant to section
				218(e)(2)(B), not to exceed 10 months, supplemented by a period of not more
				than 1 week before the beginning of the period of employment for the purpose of
				travel to the worksite and a period of 14 days following the period of
				employment for the purpose of departure or extension based on a subsequent
				offer of employment, except that—
									(A)the alien is not
				authorized to be employed during such 14-day period except in the employment
				for which the alien was previously authorized; and
									(B)the total period
				of employment, including such 14-day period, may not exceed 10 months.
									(2)ConstructionNothing
				in this subsection shall limit the authority of the Secretary to extend the
				stay of the alien under any other provision of this Act.
								(e)Abandonment of
				Employment
								(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment which was the basis for such
				admission or status shall be considered to have failed to maintain nonimmigrant
				status as an H–2A worker and shall depart the United States or be subject to
				removal under section 237(a)(1)(C)(i).
								(2)Report by
				employerThe employer, or association acting as agent for the
				employer, shall notify the Secretary not later than 7 days after an H–2A worker
				prematurely abandons employment.
								(3)Removal by the
				secretaryThe Secretary shall promptly remove from the United
				States any H–2A worker who violates any term or condition of the worker’s
				nonimmigrant status.
								(4)Voluntary
				terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate his or her employment if the alien promptly departs the
				United States upon termination of such employment.
								(f)Replacement of
				Alien
								(1)In
				generalUpon presentation of the notice to the Secretary required
				by subsection (e)(2), the Secretary of State shall promptly issue a visa to,
				and the Secretary shall admit into the United States, an eligible alien
				designated by the employer to replace an H–2A worker—
									(A)who abandons or
				prematurely terminates employment; or
									(B)whose employment
				is terminated after a United States worker is employed pursuant to section
				218(b)(2)(H)(iii), if the United States worker voluntarily departs before the
				end of the period of intended employment or if the employment termination is
				for a lawful job-related reason.
									(2)ConstructionNothing
				in this subsection is intended to limit any preference required to be accorded
				United States workers under any other provision of this Act.
								(g)Identification
				Document
								(1)In
				generalEach alien authorized to be admitted under section
				101(a)(15)(H)(ii)(a) shall be provided an identification and employment
				eligibility document to verify eligibility for employment in the United States
				and verify the alien’s identity.
								(2)RequirementsNo
				identification and employment eligibility document may be issued which does not
				meet the following requirements:
									(A)The document
				shall be capable of reliably determining whether—
										(i)the individual
				with the identification and employment eligibility document whose eligibility
				is being verified is in fact eligible for employment;
										(ii)the individual
				whose eligibility is being verified is claiming the identity of another person;
				and
										(iii)the individual
				whose eligibility is being verified is authorized to be admitted into, and
				employed in, the United States as an H–2A worker.
										(B)The document
				shall be in a form that is resistant to counterfeiting and to tampering.
									(C)The document
				shall—
										(i)be compatible
				with other databases of the Secretary for the purpose of excluding aliens from
				benefits for which they are not eligible and determining whether the alien is
				unlawfully present in the United States; and
										(ii)be compatible
				with law enforcement databases to determine if the alien has been convicted of
				criminal offenses.
										(h)Extension of
				Stay of H–2A Aliens in the United States
								(1)Extension of
				stayIf an employer seeks approval to employ an H–2A alien who is
				lawfully present in the United States, the petition filed by the employer or an
				association pursuant to subsection (a), shall request an extension of the
				alien’s stay and a change in the alien’s employment.
								(2)Limitation on
				filing a petition for extension of stayA petition may not be
				filed for an extension of an alien’s stay—
									(A)for a period of
				more than 10 months; or
									(B)to a date that is
				more than 3 years after the date of the alien’s last admission to the United
				States under this section.
									(3)Work
				authorization upon filing a petition for extension of stay
									(A)In
				generalAn alien who is lawfully present in the United States may
				commence the employment described in a petition under paragraph (1) on the date
				on which the petition is filed.
									(B)DefinitionFor
				purposes of subparagraph (A), the term file means sending the
				petition by certified mail via the United States Postal Service, return receipt
				requested, or delivered by guaranteed commercial delivery which will provide
				the employer with a documented acknowledgment of the date of receipt of the
				petition.
									(C)Handling of
				petitionThe employer shall provide a copy of the employer’s
				petition to the alien, who shall keep the petition with the alien’s
				identification and employment eligibility document as evidence that the
				petition has been filed and that the alien is authorized to work in the United
				States.
									(D)Approval of
				petitionUpon approval of a petition for an extension of stay or
				change in the alien’s authorized employment, the Secretary shall provide a new
				or updated employment eligibility document to the alien indicating the new
				validity date, after which the alien is not required to retain a copy of the
				petition.
									(4)Limitation on
				employment authorization of aliens without valid identification and employment
				eligibility documentAn expired identification and employment
				eligibility document, together with a copy of a petition for extension of stay
				or change in the alien’s authorized employment that complies with the
				requirements of paragraph (1), shall constitute a valid work authorization
				document for a period of not more than 60 days beginning on the date on which
				such petition is filed, after which time only a currently valid identification
				and employment eligibility document shall be acceptable.
								(5)Limitation on
				an individual’s stay in status
									(A)Maximum
				periodThe maximum continuous period of authorized status as an
				H–2A worker (including any extensions) is 3 years.
									(B)Requirement to
				remain outside the united states
										(i)In
				generalSubject to clause (ii), in the case of an alien outside
				the United States whose period of authorized status as an H–2A worker
				(including any extensions) has expired, the alien may not again apply for
				admission to the United States as an H–2A worker unless the alien has remained
				outside the United States for a continuous period equal to at least
				1/5 the duration of the alien’s previous period of
				authorized status as an H–2A worker (including any extensions).
										(ii)ExceptionClause
				(i) shall not apply in the case of an alien if the alien’s period of authorized
				status as an H–2A worker (including any extensions) was for a period of not
				more than 10 months and such alien has been outside the United States for at
				least 2 months during the 12 months preceding the date the alien again is
				applying for admission to the United States as an H–2A worker.
										(i)Special Rules
				for Aliens Employed as Sheepherders, Goat Herders, or Dairy
				WorkersNotwithstanding any provision of the Agricultural Job
				Opportunities, Benefits, and Security Act of 2007, an alien admitted under
				section 101(a)(15)(H)(ii)(a) for employment as a sheepherder, goat herder, or
				dairy worker—
								(1)may be admitted
				for an initial period of 12 months;
								(2)subject to
				subsection (j)(5), may have such initial period of admission extended for a
				period of up to 3 years; and
								(3)shall not be
				subject to the requirements of subsection (h)(5) (relating to periods of
				absence from the United States).
								(j)Adjustment to
				Lawful Permanent Resident Status for Aliens Employed as Sheepherders, Goat
				Herders, or Dairy Workers
								(1)Eligible
				alienFor purposes of this subsection, the term eligible
				alien means an alien—
									(A)having
				nonimmigrant status under section 101(a)(15)(H)(ii)(a) based on employment as a
				sheepherder, goat herder, or dairy worker;
									(B)who has
				maintained such nonimmigrant status in the United States for a cumulative total
				of 36 months (excluding any period of absence from the United States);
				and
									(C)who is seeking to
				receive an immigrant visa under section 203(b)(3)(A)(iii).
									(2)Classification
				petitionIn the case of an eligible alien, the petition under
				section 204 for classification under section 203(b)(3)(A)(iii) may be filed
				by—
									(A)the alien’s
				employer on behalf of the eligible alien; or
									(B)the eligible
				alien.
									(3)No labor
				certification requiredNotwithstanding section 203(b)(3)(C), no
				determination under section 212(a)(5)(A) is required with respect to an
				immigrant visa described in paragraph (1)(C) for an eligible alien.
								(4)Effect of
				petitionThe filing of a petition described in paragraph (2) or
				an application for adjustment of status based on the approval of such a
				petition shall not constitute evidence of an alien’s ineligibility for
				nonimmigrant status under section 101(a)(15)(H)(ii)(a).
								(5)Extension of
				stayThe Secretary shall extend the stay of an eligible alien
				having a pending or approved classification petition described in paragraph (2)
				in 1-year increments until a final determination is made on the alien’s
				eligibility for adjustment of status to that of an alien lawfully admitted for
				permanent residence.
								(6)ConstructionNothing
				in this subsection shall be construed to prevent an eligible alien from seeking
				adjustment of status in accordance with any other provision of law.
								218C.Worker
				protections and labor standards enforcement
							(a)Enforcement
				Authority
								(1)Investigation
				of complaints
									(A)Aggrieved
				person or third-party complaintsThe Secretary of Labor shall
				establish a process for the receipt, investigation, and disposition of
				complaints respecting a petitioner’s failure to meet a condition specified in
				section 218(b), or an employer’s misrepresentation of material facts in an
				application under section 218(a). Complaints may be filed by any aggrieved
				person or organization (including bargaining representatives). No investigation
				or hearing shall be conducted on a complaint concerning such a failure or
				misrepresentation unless the complaint was filed not later than 12 months after
				the date of the failure, or misrepresentation, respectively. The Secretary of
				Labor shall conduct an investigation under this subparagraph if there is
				reasonable cause to believe that such a failure or misrepresentation has
				occurred.
									(B)Determination
				on complaintUnder such process, the Secretary of Labor shall
				provide, within 30 days after the date such a complaint is filed, for a
				determination as to whether or not a reasonable basis exists to make a finding
				described in subparagraph (C), (D), (E), or (G). If the Secretary of Labor
				determines that such a reasonable basis exists, the Secretary of Labor shall
				provide for notice of such determination to the interested parties and an
				opportunity for a hearing on the complaint, in accordance with section 556 of
				title 5, United States Code, within 60 days after the date of the
				determination. If such a hearing is requested, the Secretary of Labor shall
				make a finding concerning the matter not later than 60 days after the date of
				the hearing. In the case of similar complaints respecting the same applicant,
				the Secretary of Labor may consolidate the hearings under this subparagraph on
				such complaints.
									(C)Failures to
				meet conditionsIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a failure to meet a condition of paragraph (1)(A),
				(1)(B), (1)(D), (1)(F), (2)(A), (2)(B), or (2)(G) of section 218(b), a
				substantial failure to meet a condition of paragraph (1)(C), (1)(E), (2)(C),
				(2)(D), (2)(E), or (2)(H) of section 218(b), or a material misrepresentation of
				fact in an application under section 218(a)—
										(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $1,000 per violation) as the Secretary of Labor determines
				to be appropriate; and
										(ii)the Secretary
				may disqualify the employer from the employment of aliens described in section
				101(a)(15)(H)(ii)(a) for a period of 1 year.
										(D)Willful
				failures and willful misrepresentationsIf the Secretary of Labor
				finds, after notice and opportunity for hearing, a willful failure to meet a
				condition of section 218(b), a willful misrepresentation of a material fact in
				an application under section 218(a), or a violation of subsection
				(d)(1)—
										(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $5,000 per violation) as the Secretary of Labor determines
				to be appropriate;
										(ii)the Secretary of
				Labor may seek appropriate legal or equitable relief to effectuate the purposes
				of subsection (d)(1); and
										(iii)the Secretary
				may disqualify the employer from the employment of H–2A workers for a period of
				2 years.
										(E)Displacement of
				United States workersIf the Secretary of Labor finds, after
				notice and opportunity for hearing, a willful failure to meet a condition of
				section 218(b) or a willful misrepresentation of a material fact in an
				application under section 218(a), in the course of which failure or
				misrepresentation the employer displaced a United States worker employed by the
				employer during the period of employment on the employer’s application under
				section 218(a) or during the period of 30 days preceding such period of
				employment—
										(i)the Secretary of
				Labor shall notify the Secretary of such finding and may, in addition, impose
				such other administrative remedies (including civil money penalties in an
				amount not to exceed $15,000 per violation) as the Secretary of Labor
				determines to be appropriate; and
										(ii)the Secretary
				may disqualify the employer from the employment of H–2A workers for a period of
				3 years.
										(F)Limitations on
				civil money penaltiesThe Secretary of Labor shall not impose
				total civil money penalties with respect to an application under section 218(a)
				in excess of $90,000.
									(G)Failures to pay
				wages or required benefitsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, that the employer has failed to pay the
				wages, or provide the housing allowance, transportation, subsistence
				reimbursement, or guarantee of employment, required under section 218A(b), the
				Secretary of Labor shall assess payment of back wages, or other required
				benefits, due any United States worker or H–2A worker employed by the employer
				in the specific employment in question. The back wages or other required
				benefits under section 218A(b) shall be equal to the difference between the
				amount that should have been paid and the amount that actually was paid to such
				worker.
									(2)Statutory
				constructionNothing in this section shall be construed as
				limiting the authority of the Secretary of Labor to conduct any compliance
				investigation under any other labor law, including any law affecting migrant
				and seasonal agricultural workers, or, in the absence of a complaint under this
				section, under section 218 or 218A.
								(b)Rights
				Enforceable by Private Right of ActionH–2A workers may enforce
				the following rights through the private right of action provided in subsection
				(c), and no other right of action shall exist under Federal or State law to
				enforce such rights:
								(1)The providing of
				housing or a housing allowance as required under section 218A(b)(1).
								(2)The reimbursement
				of transportation as required under section 218A(b)(2).
								(3)The payment of
				wages required under section 218A(b)(3) when due.
								(4)The benefits and
				material terms and conditions of employment expressly provided in the job offer
				described in section 218(a)(2), not including the assurance to comply with
				other Federal, State, and local labor laws described in section 218A(c),
				compliance with which shall be governed by the provisions of such laws.
								(5)The guarantee of
				employment required under section 218A(b)(4).
								(6)The motor vehicle
				safety requirements under section 218A(b)(5).
								(7)The prohibition
				of discrimination under subsection (d)(2).
								(c)Private Right
				of Action
								(1)MediationUpon
				the filing of a complaint by an H–2A worker aggrieved by a violation of rights
				enforceable under subsection (b), and within 60 days of the filing of proof of
				service of the complaint, a party to the action may file a request with the
				Federal Mediation and Conciliation Service to assist the parties in reaching a
				satisfactory resolution of all issues involving all parties to the dispute.
				Upon a filing of such request and giving of notice to the parties, the parties
				shall attempt mediation within the period specified in subparagraph (B).
									(A)Mediation
				servicesThe Federal Mediation and Conciliation Service shall be
				available to assist in resolving disputes arising under subsection (b) between
				H–2A workers and agricultural employers without charge to the parties.
									(B)90-day
				limitThe Federal Mediation and Conciliation Service may conduct
				mediation or other nonbinding dispute resolution activities for a period not to
				exceed 90 days beginning on the date on which the Federal Mediation and
				Conciliation Service receives the request for assistance unless the parties
				agree to an extension of this period of time.
									(C)Authorization
										(i)In
				generalSubject to clause (ii), there are authorized to be
				appropriated to the Federal Mediation and Conciliation Service $500,000 for
				each fiscal year to carry out this section.
										(ii)MediationNotwithstanding
				any other provision of law, the Director of the Federal Mediation and
				Conciliation Service is authorized to conduct the mediation or other dispute
				resolution activities from any other appropriated funds available to the
				Director and to reimburse such appropriated funds when the funds are
				appropriated pursuant to this authorization, such reimbursement to be credited
				to appropriations currently available at the time of receipt.
										(2)Maintenance of
				civil action in district court by aggrieved personAn H–2A worker
				aggrieved by a violation of rights enforceable under subsection (b) by an
				agricultural employer or other person may file suit in any district court of
				the United States having jurisdiction over the parties, without regard to the
				amount in controversy, without regard to the citizenship of the parties, and
				without regard to the exhaustion of any alternative administrative remedies
				under this Act, not later than 3 years after the date the violation
				occurs.
								(3)ElectionAn
				H–2A worker who has filed an administrative complaint with the Secretary of
				Labor may not maintain a civil action under paragraph (2) unless a complaint
				based on the same violation filed with the Secretary of Labor under subsection
				(a)(1) is withdrawn before the filing of such action, in which case the rights
				and remedies available under this subsection shall be exclusive.
								(4)Preemption of
				state contract rightsNothing in this Act shall be construed to
				diminish the rights and remedies of an H–2A worker under any other Federal or
				State law or regulation or under any collective bargaining agreement, except
				that no court or administrative action shall be available under any State
				contract law to enforce the rights created by this Act.
								(5)Waiver of
				rights prohibitedAgreements by employees purporting to waive or
				modify their rights under this Act shall be void as contrary to public policy,
				except that a waiver or modification of the rights or obligations in favor of
				the Secretary of Labor shall be valid for purposes of the enforcement of this
				Act. The preceding sentence may not be construed to prohibit agreements to
				settle private disputes or litigation.
								(6)Award of
				damages or other equitable relief
									(A)If the court
				finds that the respondent has intentionally violated any of the rights
				enforceable under subsection (b), it shall award actual damages, if any, or
				equitable relief.
									(B)Any civil action
				brought under this section shall be subject to appeal as provided in chapter 83
				of title 28, United States Code.
									(7)Workers’
				compensation benefits; exclusive remedy
									(A)Notwithstanding
				any other provision of this section, where a State’s workers’ compensation law
				is applicable and coverage is provided for an H–2A worker, the workers’
				compensation benefits shall be the exclusive remedy for the loss of such worker
				under this section in the case of bodily injury or death in accordance with
				such State’s workers’ compensation law.
									(B)The exclusive
				remedy prescribed in subparagraph (A) precludes the recovery under paragraph
				(6) of actual damages for loss from an injury or death but does not preclude
				other equitable relief, except that such relief shall not include back or front
				pay or in any manner, directly or indirectly, expand or otherwise alter or
				affect—
										(i)a
				recovery under a State workers’ compensation law; or
										(ii)rights conferred
				under a State workers’ compensation law.
										(8)Tolling of
				statute of limitationsIf it is determined under a State workers’
				compensation law that the workers’ compensation law is not applicable to a
				claim for bodily injury or death of an H–2A worker, the statute of limitations
				for bringing an action for actual damages for such injury or death under
				subsection (c) shall be tolled for the period during which the claim for such
				injury or death under such State workers’ compensation law was pending. The
				statute of limitations for an action for actual damages or other equitable
				relief arising out of the same transaction or occurrence as the injury or death
				of the H–2A worker shall be tolled for the period during which the claim for
				such injury or death was pending under the State workers’ compensation
				law.
								(9)Preclusive
				effectAny settlement by an H–2A worker and an H–2A employer or
				any person reached through the mediation process required under subsection
				(c)(1) shall preclude any right of action arising out of the same facts between
				the parties in any Federal or State court or administrative proceeding, unless
				specifically provided otherwise in the settlement agreement.
								(10)SettlementsAny
				settlement by the Secretary of Labor with an H–2A employer on behalf of an H–2A
				worker of a complaint filed with the Secretary of Labor under this section or
				any finding by the Secretary of Labor under subsection (a)(1)(B) shall preclude
				any right of action arising out of the same facts between the parties under any
				Federal or State court or administrative proceeding, unless specifically
				provided otherwise in the settlement agreement.
								(d)Discrimination
				Prohibited
								(1)In
				generalIt is a violation of this subsection for any person who
				has filed an application under section 218(a), to intimidate, threaten,
				restrain, coerce, blacklist, discharge, or in any other manner discriminate
				against an employee (which term, for purposes of this subsection, includes a
				former employee and an applicant for employment) because the employee has
				disclosed information to the employer, or to any other person, that the
				employee reasonably believes evidences a violation of section 218 or 218A or
				any rule or regulation pertaining to section 218 or 218A, or because the
				employee cooperates or seeks to cooperate in an investigation or other
				proceeding concerning the employer’s compliance with the requirements of
				section 218 or 218A or any rule or regulation pertaining to either of such
				sections.
								(2)Discrimination
				against h–2a workersIt is a violation of this subsection for any
				person who has filed an application under section 218(a), to intimidate,
				threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate
				against an H–2A employee because such worker has, with just cause, filed a
				complaint with the Secretary of Labor regarding a denial of the rights
				enumerated and enforceable under subsection (b) or instituted, or caused to be
				instituted, a private right of action under subsection (c) regarding the denial
				of the rights enumerated under subsection (b), or has testified or is about to
				testify in any court proceeding brought under subsection (c).
								(e)Authorization
				To Seek Other Appropriate EmploymentThe Secretary of Labor and
				the Secretary shall establish a process under which an H–2A worker who files a
				complaint regarding a violation of subsection (d) and is otherwise eligible to
				remain and work in the United States may be allowed to seek other appropriate
				employment in the United States for a period not to exceed the maximum period
				of stay authorized for such nonimmigrant classification.
							(f)Role of
				Associations
								(1)Violation by a
				member of an associationAn employer on whose behalf an
				application is filed by an association acting as its agent is fully responsible
				for such application, and for complying with the terms and conditions of
				sections 218 and 218A, as though the employer had filed the application itself.
				If such an employer is determined, under this section, to have committed a
				violation, the penalty for such violation shall apply only to that member of
				the association unless the Secretary of Labor determines that the association
				or other member participated in, had knowledge, or reason to know, of the
				violation, in which case the penalty shall be invoked against the association
				or other association member as well.
								(2)Violations by
				an association acting as an employerIf an association filing an
				application as a sole or joint employer is determined to have committed a
				violation under this section, the penalty for such violation shall apply only
				to the association unless the Secretary of Labor determines that an association
				member or members participated in or had knowledge, or reason to know of the
				violation, in which case the penalty shall be invoked against the association
				member or members as well.
								218D.DefinitionsFor purposes of this section and section
				218, 218A, 218B, and 218C:
							(1)Agricultural
				employmentThe term agricultural employment means
				any service or activity that is considered to be agricultural under section
				3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)) or agricultural
				labor under section 3121(g) of the Internal Revenue Code of 1986 or the
				performance of agricultural labor or services described in section
				101(a)(15)(H)(ii)(a).
							(2)Bona fide
				unionThe term bona fide union means any
				organization in which employees participate and which exists for the purpose of
				dealing with employers concerning grievances, labor disputes, wages, rates of
				pay, hours of employment, or other terms and conditions of work for
				agricultural employees. Such term does not include an organization formed,
				created, administered, supported, dominated, financed, or controlled by an
				employer or employer association or its agents or representatives.
							(3)DisplaceThe
				term displace, in the case of an application with respect to 1 or
				more H–2A workers by an employer, means laying off a United States worker from
				a job for which the H–2A worker or workers is or are sought.
							(4)EligibleThe
				term eligible, when used with respect to an individual, means an
				individual who is not an unauthorized alien (as defined in section
				274A).
							(5)EmployerThe
				term employer means any person or entity, including any farm labor
				contractor and any agricultural association, that employs workers in
				agricultural employment.
							(6)H–2A
				employerThe term H–2A employer means an employer
				who seeks to hire 1 or more nonimmigrant aliens described in section
				101(a)(15)(H)(ii)(a).
							(7)H–2A
				workerThe term H–2A worker means a nonimmigrant
				described in section 101(a)(15)(H)(ii)(a).
							(8)Job
				opportunityThe term job opportunity means a job
				opening for temporary or seasonal full-time employment at a place in the United
				States to which United States workers can be referred.
							(9)Laying
				off
								(A)In
				generalThe term laying off, with respect to a
				worker—
									(i)means to cause
				the worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, contract impossibility (as described in section
				218A(b)(4)(D)), or temporary suspension of employment due to weather, markets,
				or other temporary conditions; but
									(ii)does not include
				any situation in which the worker is offered, as an alternative to such loss of
				employment, a similar employment opportunity with the same employer (or, in the
				case of a placement of a worker with another employer under section
				218(b)(2)(E), with either employer described in such section) at equivalent or
				higher compensation and benefits than the position from which the employee was
				discharged, regardless of whether or not the employee accepts the offer.
									(B)Statutory
				constructionNothing in this paragraph is intended to limit an
				employee’s rights under a collective bargaining agreement or other employment
				contract.
								(10)Regulatory
				droughtThe term regulatory drought means a decision
				subsequent to the filing of the application under section 218 by an entity not
				under the control of the employer making such filing which restricts the
				employer’s access to water for irrigation purposes and reduces or limits the
				employer’s ability to produce an agricultural commodity, thereby reducing the
				need for labor.
							(11)SeasonalLabor
				is performed on a seasonal basis if—
								(A)ordinarily, it
				pertains to or is of the kind exclusively performed at certain seasons or
				periods of the year; and
								(B)from its nature,
				it may not be continuous or carried on throughout the year.
								(12)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
							(13)TemporaryA
				worker is employed on a temporary basis where the employment is
				intended not to exceed 10 months.
							(14)United States
				workerThe term United States worker means any
				worker, whether a national of the United States, an alien lawfully admitted for
				permanent residence, or any other alien, who is authorized to work in the job
				opportunity within the United States, except an alien admitted or otherwise
				provided status under section
				101(a)(15)(H)(ii)(a).
							.
				(b)Table of
			 ContentsThe table of contents of the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) is amended by striking the item relating to section
			 218 and inserting the following:
					
						
							Sec. 218. H–2A employer
				applications.
							Sec. 218A. H–2A employment
				requirements.
							Sec. 218B. Procedure for admission and
				extension of stay of H–2A workers.
							Sec. 218C. Worker protections and labor
				standards enforcement.
							Sec. 218D.
				Definitions.
						
						.
				IIIMISCELLANEOUS
			 PROVISIONS
			301.Determination
			 and use of user fees
				(a)Schedule of
			 FeesThe Secretary shall establish and periodically adjust a
			 schedule of fees for the employment of aliens pursuant to the amendment made by
			 section 201(a) of this Act and a collection process for such fees from
			 employers. Such fees shall be the only fees chargeable to employers for
			 services provided under such amendment.
				(b)Determination
			 of Schedule
					(1)In
			 generalThe schedule under subsection (a) shall reflect a fee
			 rate based on the number of job opportunities indicated in the employer’s
			 application under section 218 of the Immigration
			 and Nationality Act, as amended by section 201 of this Act, and
			 sufficient to provide for the direct costs of providing services related to an
			 employer’s authorization to employ aliens pursuant to the amendment made by
			 section 201(a) of this Act, to include the certification of eligible employers,
			 the issuance of documentation, and the admission of eligible aliens.
					(2)Procedure
						(A)In
			 generalIn establishing and adjusting such a schedule, the
			 Secretary shall comply with Federal cost accounting and fee setting
			 standards.
						(B)Publication and
			 commentThe Secretary shall publish in the Federal Register an
			 initial fee schedule and associated collection process and the cost data or
			 estimates upon which such fee schedule is based, and any subsequent amendments
			 thereto, pursuant to which public comment shall be sought and a final rule
			 issued.
						(c)Use of
			 ProceedsNotwithstanding any other provision of law, all proceeds
			 resulting from the payment of the fees pursuant to the amendment made by
			 section 201(a) of this Act shall be available without further appropriation and
			 shall remain available without fiscal year limitation to reimburse the
			 Secretary, the Secretary of State, and the Secretary of Labor for the costs of
			 carrying out sections 218 and 218B of the Immigration and Nationality Act, as amended and
			 added, respectively, by section 201 of this Act, and the provisions of this
			 Act.
				302.Regulations
				(a)Requirement for
			 the Secretary To consultThe Secretary shall consult with the
			 Secretary of Labor and the Secretary of Agriculture during the promulgation of
			 all regulations to implement the duties of the Secretary under this Act and the
			 amendments made by this Act.
				(b)Requirement for
			 the Secretary of State To consultThe Secretary of State shall
			 consult with the Secretary, the Secretary of Labor, and the Secretary of
			 Agriculture on all regulations to implement the duties of the Secretary of
			 State under this Act and the amendments made by this Act.
				(c)Requirement for
			 the Secretary of Labor To consultThe Secretary of Labor shall
			 consult with the Secretary of Agriculture and the Secretary on all regulations
			 to implement the duties of the Secretary of Labor under this Act and the
			 amendments made by this Act.
				(d)Deadline for
			 Issuance of RegulationsAll regulations to implement the duties
			 of the Secretary, the Secretary of State, and the Secretary of Labor created
			 under sections 218, 218A, 218B, 218C, and 218D of the
			 Immigration and Nationality Act, as
			 amended or added by section 201 of this Act, shall take effect on the effective
			 date of section 201 and shall be issued not later than 1 year after the date of
			 enactment of this Act.
				303.Reports to
			 Congress
				(a)Annual
			 reportNot later than
			 September 30 of each year, the Secretary shall submit a report to Congress that
			 identifies, for the previous year—
					(1)the number of job
			 opportunities approved for employment of aliens admitted under section
			 101(a)(15)(H)(ii)(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)), and the number of
			 workers actually admitted, disaggregated by State and by occupation;
					(2)the number of
			 such aliens reported to have abandoned employment pursuant to subsection
			 218B(e)(2) of such Act;
					(3)the number of
			 such aliens who departed the United States within the period specified in
			 subsection 218B(d) of such Act;
					(4)the number of
			 aliens who applied for adjustment of status pursuant to section 101(a);
					(5)the number of
			 such aliens whose status was adjusted under section 101(a);
					(6)the number of
			 aliens who applied for permanent residence pursuant to section 103(c);
			 and
					(7)the number of
			 such aliens who were approved for permanent residence pursuant section
			 103(c).
					(b)Implementation
			 ReportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall prepare and submit to Congress a report that
			 describes the measures being taken and the progress made in implementing this
			 Act.
				304.Effective
			 dateExcept as otherwise
			 provided, sections 201 and 301 shall take effect 1 year after the date of the
			 enactment of this Act.
			
